                           IN THE UNITED STATES DISTRICT COURT
                     / FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                        NO. 5:13-CR-261-D(2)


UNITED STATES OF AMERICA                     )
                                             )
              v.                             )              ORDER TO SEAL
                                             )
ROBERT MACK RICHARDSON,                      )
                                             )
                       Defendant.            )


       Upon motion of the United States, it is hereby ORDERED Docket Entry Number 76 be sealed

until such time as requested to be unsealed by the United States Attorney.

       It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the United ~tates

Attorney's Office.


         SO ORDERED. This _fil_ day of August, 2021.




                                                             United States District Judge




        Case 5:13-cr-00261-D Document 93 Filed 08/31/21 Page 1 of 1
